—Judgment, Supreme Court, Bronx County (Edward Davidowitz, J.), rendered September 28,1994, convicting defendant, upon her plea of guilty, of attempted criminal sale of a controlled substance in the third degree, and sentencing her to a term of l1/2 to 4x/2 years, unanimously affirmed.
The 37-month delay in sentencing, while considerable, was due to defendant’s actions in not appearing for sentencing and then, when rearrested, providing false pedigree information (see, People v Drake, 61 NY2d 359, 365-366). The record shows that the People conducted a thorough search for defendant, but their efforts were frustrated by defendant’s use of false pedigrees. Therefore, knowledge of defendant’s whereabouts during her incarceration cannot be imputed to the People for purposes of defendant’s right to be sentenced without unreasonable delay. Concur—Murphy, P. J., Sullivan, Rubin, Ross and Williams, JJ.